Interim Decision #1770

MATZ= OP TALANOA
In Deportation Proceedings
A-18550300
Decided by Board August 11, 1967
Where the Service applied prematurely for a quota number for respondent and
had to return it unused to the Department of State because processing of rile
section 245 application for adjustment of status had not been completed and as
a result of the subsequent amendment of section 212(a) (14) of the Act by
P.L. 89-236 respondent was subject to the labor certification requirement in
order to qualify for adjustment of status, the Service is not now estopped from
requiring him to present a labor certification in conjunction with his adjustment application since there is no evidence the Service was remiss in its actual
processing of his case and he was given all reasonable opportunity to qualify
for such relief both before and after the amendment of section 212(a) (14),
and he was, in fact, granted such relief but he now finds himself without that
status and ineligible for it as a result of his own actions.
ONARGE :
Order : Act of 1952—Section 241(a) (9) [9
1251(a) (9)3—Nonimmi•
grant—Failed to comply with conditions of status.
ON BEHALF or RESPONDENT
ON BETIALTI or 5n Brow
Donald L. Ungar, Esquire
Irving A. Appleman
Phelan, Simmons & Ungar
Appellate Trial Attorney
517 Washington Street
(Oral argument)
Ren Frnnelnee, Calif. 94111

StephenAL Sunln

(Oral argument)

Trial Attorney
(Brief submitted)

Deportability on the charge contained in the order to show cause
was conceded by respondent at the first hearing held in these proceedings and has never been in issue. Respondent appeals from the special
inquiry officer's decision of April 27, 1967, finding him to be subject
to the labor certification provisions of section 212(a) (14) and, because
he has not presented a labor certification, holding him statutorily
ineligible for adjustment under section 20. The prior grant of voluntary departure has been renewed by the special inquiry officer.
Respondent, a native of Tonga, applied for adjustment at a deportation hearing in February, 1964. Under existing State Department de371

Interim Decision #1770
terminations, Tonga was then considered a colony or dependency of
Great Britain located within the Asia-Pacific Triangle, and a person
born therein was statutorily chargeable to the Asia Pacific quota
(former section 202 (b) (3), Immigration and Nationality Act). There
were no nonpreference Asia-Pacific quota numbers available and respondent could not establish the quota availability necessary under
section 245. No appeal was taken from the special inquiry officer's
decision denying adjustment and granting voluntary departure.
On October 12, 1964, respondent moved to reopen the proceedings
on the ground that Tonga had been recognized by the Department of
State as a separate quota area. The special inquiry officer denied the
motion on November 19, 1964 and we dismissed the appeal on January 29, 1965 because, although Tonga had its separate (pinta, nonpreference numbers under that quota were available to persons with
a registration priority of January 1, 1961, which respondent did not
-

have.

On March 9, 1965, respondent and several other Tonganese moved
to reopen their cases because the quota for Tonga had become current. The Board granted the motion on March 23, 1965 and ordered the
hearings reopened, but even before the Board's decision, the Service
on March 15, 1965 had requested quota numbers of the Department of
State for respondent. and the other Tonganese applicants. Such quota
numbers were allocated for use during the month of May, 1965, but
were returned by the Service because they could not be used during
that month, since the cases had not yet been completely processed and
reopened hearings could' not be held during the month of May.
Respondent's reopened hearing was held on June 22, 1965, and his
application for section 245 adjustment was renewed. The special inquiry officer specifically asked the trial attorney whether the adjustment application had been completely processed, and the trial attorney answered that it had not been (Tr. p. 18). Both sides then entered
into the usual stipulation that documents in connection with that
processing might be made a part of the record, without a reopening
of the hearing, unless they contained adverse information, and the
hearing was closed.
In or about August, 1965, respondent moved from Hawaii to San
Francisco, California, and it was there that a reopened hearing was
held on January 13, 1966. Prior to the hearing, Public Law 89-236
had been enacted, containing the changes in section 212(a) (14) which
required the presentation of a labor certification by a nonpreference
immigrant coming to the United States to perform skilled or unskilled labor. Prior to the hearing, the Service had, by letter, suggested to counsel that respondent obtain a labor certification, and
372

Interim Decision. #1770
counsel, also by letter, had taken the position that respondent, who
was self-employed as a gardener, was not coining to the United States
for the purposes stated in section 212(a) (14) and did not require a

certification. At the hearing, both sides maintained the positions
initially taken, with the Service adding that the State Department
would not allocate a quota number unless advised by the Service that
the labor certification had been obtained, and counsel contending that
it would be required to issue a number if advised by the Service that
respondent was exempt from the certification requirement. The special inquiry officer then ruled that in the situation before him, it was
his function to make the decision as to whether a certification was
necessary (Tr. pp. 29-31), and the hearing proceeded, its focus being
the nature, size, scope, etc. of respondent's claimed business operation. At the close of the hearing, the special inquiry officer rendered
an oral decision, declaring the issue to be whether, under the terms
of section 212(a) (14), respondent required a certification from the
Secretary of Labor, and reasoning as follows :
• • • As I read the statute, the test is whether the nonexempt alien is seeking
to enter the U.S. to work, not the form of the legal entity under which he will
operate. If the alien's purpose in seeking admission is to perform skilled or unskilled labor, that is, to work, whether it be with band or mind, for self, for or
as part of a partnership, or for a corporation, he is within section 212(a) (14),
unless he is in one of the exempt classes.

Evaluating the testimony, he found that respondent's earnings derived principally from his own toil rather than his capitalinvestment,
that he therefore was coming to perform labor, and that he came
within the certification provisions. Not having presented a certification, respondent was found to be statutorily ineligible for adjustment,
and was granted voluntary departure in the exercise of discretion.
On appeal, counsel argued his contention that because respondent
was self-employed he did not come within the certification requirement, and he raised the claim that the Government was estopped from
requiring a labor certification of respondent because it had allegedly
failed to act with due diligence to arrange for a hearing On respondent's application in May, 1965, when it had a quota number .for him
and before the'llaw had been amended to require a lahor certification.
The appeal was dismissed on May 17, 1966, the Board being in substantial agreement with the special inquiry officer's finding that
respondent was closer to a day laborer than an independent contractor,
that there was virtually no investment in the business, and that a
certification was required. The estoppel contention was not readied.
Respondent moved for reconsideration on June 16, 1966, alleging
changed circumstances; he no longer performed the labor, having

373

Interim Decision #1770
hired an American citizen employee for that purpose, and the business had been enlarged to include the sale of nursery products, respondent's function being to purchase the nursery products and find
the customers for them. The estoppel contention was repeated. On
July 12, 1966, the case was reopened and remanded for consideration
of both issues. At the reopened hearing on September 21, 1966, on the
basis of the evidence presented, the special inquiry officer found that
respondent was not seeking to enter for the purpose of performing
skilled or unskilled labor, and did not require a labor certification;
all other aspects of eligibility having been established, the special
inquiry officer granted adjustment in the exercise of discretion upon
condition that a quota number be allocated to respondent by the
Department of State.
The Service appealed, urging that the special inquiry officer had
erred in finding a certification was not required, and further, that even
if eligibility had been established, respondent did not merit the favorable exercise of discretion. Counsel supported the special inquiry officer's finding as to the labor certification, urged again his estoppel
argument, and presented the further one that respondent was exempted
from the labor certification requirement under the newly enacted P.L.
89432 because his application for adjustment had been filed before
December 1, 1965. Oral argument was held on December 12, 1966, and
on February 10, 1967 the Board affirmed the special inquiry officer's
decision and dismissed the Government's appeal.
On March 13, 1967, the Service moved for reconsideration and reopening, presenting material to show that respondent's American citizen employee no longer worked for him, respondent no longer had
a business at the address given by him, respondent's business
telephone service had been discontinued in November, 1966, and
that respondent, as of December 12, 1966 (the date of oral argument)
had been working full time for Pan American Airways as a fleet
service man, loading and unloading cargo. In his reply brief, counsel
conceded the truth of these allegations, but argued that respondent
had already met the burden of showing he was not engaged in skilled
or unskilled labor at the time of his adjustment application and should
not be required to meet that burden again. By order dated April 17,
1967, we granted the Service motion and reopened proceedings, holding
that since the cessation of business was reasonably contemporaneous
with the hearing at which respondent had the burden of establishing
his good faith intention of carrying on such business and his ability to
do so, there was sound basis for reconsideration of his eligibility for
adjustment. We also held that Public Law 89432, by its terms, related
only to natives of Western Hemisphere countries who had filed appli-

374

Interim Decision #1770
cations for adjustment before December 1, 1965, citing Matter of Hoeft,
Int. Dec. No. 1723.
At the reopened hearing on April 27, 1967, no new evidence of respondent's eligibility for adjustment under section 245 was offered.
Counsel specifically withdrew the previous contention that respondent
did not require a labor certification because he had been self-employed.
Total reliance was placed upon the claim that the Government, under
the circumstances in this particular case, was estopped from requiring
a labor certification of respondent. Counsel stated for the record that
if the administrative decision should be unfavorable, it was intended
to take the case to court for judicial review on the estoppel question.
He asked for, and received, clarification on the record that in May of
1965 the Service had had a quota number for respondent. The bulk of

the hearing was then taken up with questioning of respondent by the
trial attorney on factors relevant to whether respondent merited the
favorable exercise of administrative discretion.
The decision now before us was rendered by the special inquiry officer at the close of the hearing on April 27, 1967. In it, he held that respondent was subject to the changed requirements of the law, amended

while his ease was pending (citing Patsis v. Immigration and Naturalization Service, 837 F. 2d 733 (8th Cir., 1964), cert. den. 860 U.S.
952 (1965), reh. den. 381 U.S. 921 (1965) ; and I? oti v. Immigration
and Naturalization Service, 332 F. 2d 424 (2d Cir., 1964), which relied
on Fos-ilia v. Eeperdy, 301 F. 2d 429 (2d Cir., 1982) ) , unless the estop-

pel contention was valid. He summarized the relevant facts surrounding the receipt and disposition of the quota number in May, 1965 and
the processing of respondent's application. He pointed out that all
quota numbers assigned for section 245 applications were required to
be used during a specified month, and must be returned to the State
Department if not used during that month; and although the Service
normally made every effort to schedule a hearing during the specified
month it might on occasion, despite diligent efforts, become necessary
to return a quota number to the State Department. He discussed and
rejected counsel's contention that the Service should have advised
counsel of the arrival of the quota number and was remiss for not doing
so. He stated:
* * * Assuming that counsel for the respondent had intended to arrange for

the respondent to come to the mainland for h hearing in May 1965 had be been
informed of the assignment of a quota number for the respondent's use during
May, it is unreasonable in the light of Service practice, counsel's familiarity
therewith, and his silence to have expected the Honolulu office to have divined
his unmentioned intention and sua spode to have informed him the respondent's
ease was ready for hearing and that a quota number had been assigned for use
in Hay, but that hearing could not be held In Hawaii that month, to give counsel
375

Interim Decision #1770
an opportunity to arrange for a hearing outside the Hawaii district • • •
(Decision, p. 8.)

He found nothing in the conduct of the case to warrant an estoppel
and held that since respondent required a labor certification and had
not presented one, he was ineligible for adjustment of status under
section 245. Voluntary departure was granted.
Estoppel is closely related to fraud (ef. p. 80, Handbook on the
Principle.? of Equity, Henry L. McClintock, Second Edition,
Hornbook Series, 1948).
• * * The vital principal is, that be who, by his language or conduct, leads
another to do what he would not otherwise have done, shall not subject such
person to loss or injury by disappointing the expectations upon which he acted.
Such a change of position is sternly forbidden. It involves fraud and falsehood.
and the law abhors both. * * * Dickerson 1. Colgrove, 100 U.S. 578, at p. 580.

Here, search as we may, we can find nothing in the record to indicate
Service, by its language or conduct, led respondent to any
course of action which he would not otherwise have taken, or led him
to change his situation in any way, whether to his detriment or otherwise. Counsel is apparently urging, as the mainstay of his estoppel
claim, that the Service was remiss in failing to advise him that it had
a, quota number available in May, 1965 and that it would not be able
to hold a hearing on respondent's application in Hawaii in May. But
silence of itself will not raise an estoppel.
* * * TO constitute an estoppel by silence there must be something more than
that the

an opportunity to speak. There must be an obligation. * * * Wiser v. Lawler,
189 US. 250. at p. 270.

The record is bare of any showing that it is incumbent upon the Service to advise an applicant or his counsel of the receipt of a quota number allocated for the use of that applicant, or to advise him that it will
not be able to schedule his hearing at a particular time.
There is nothing in the file, and counsel alleges nothing, which would
justify the estoppel counsel seeks? What appears is that the Service,
acting with perhaps excessive diligence, obtained a quota number for
respondent prematurely, before it had reached the point in the processing and hearing of his case at which the quota number could be
used; realizing this, it returned the quota number at a time when
neither it, respondent, counsel, nor the State Department could say
with any certainty that another number would not be available when
1 Whether the doctrine of estoppel may be raised against the united Stakes is
not entirely clear. See Sims Motor Transport Lines, Inc v. United States, et al.,
9 Ad. L. 2d 931 (N.D. D1.4959) ; Mannerfrid v. Brownell, 145 F. Supp. 55; Cole v.
Railroad Retirement Board, 289 F. 2d 65, etc. ; 31 Corpus Juris Secundum 291,
675; etc.

376

Interim Decision #1770

procegsing was completed, or had any idea that the Immigration
and Nationality Act would be amended to require° a labor certification of respondent when a quota number again became available. Counsel's allegations now as to what he would have done then if he had
known the Service had the quota number for use during the month of
the

May, 1985, come within the category of hindsight.

The cases cited by counsel are clearly distinguishable from the instant case. In McLeod v. Peterson, 283 F. 2d 180, the alien was given
incorrect advice by a Service officer as to his eligibility for suspension
of deportation, and was assured that his wife would be assisted by the
Service in petitioning for preference quota status for him so that he
could return from abroad with a visa. In reliance on the statement
and assurances, respondent forbore to appeal and left the United

States, thereby breaking the continuity of his physical presence here.
This action was clearly to his damage, because the Service took no action on its promise to assist his wife with the preference petition and
she died without filing a Petition; respondent then found himself out-

side of the United States without anyone who could petition for preference status for him, with a United States citizen child of tender years
dependent upon him for support, and with no prospect for a visa,. He
reentered the United States without a visa and during deportation proceedings applied for suspension of deportation. It was denied to him
upon the ground that because of his departure, he had broken the continuity of his physical presence and thus could not show the seven
years of continuous presence necessary for statutory eligibility. The
Court there held that a fundamental error had been committed by the

Government in (the information it had given to respondent; respondent
had been induced to leave the United States on the basis of that information; to permit the Government to assert the departure which it
had induced es an obstacle to the relief which respondent had applied
for before his departure and for which he had then been eligible would
result in a gross miscarriage of justice. It went on to rule that the
continuity of the alien's residence had not been broken by the absence
thus brought about. (No mention of estoppel was made, although many
of the elements were present; instead, the court acted 'to prevent a
gross miscarriage of justice.)
The second case, Tejeda v. Immigration. and Naturalization Service, 346 F.2d 389, involved the claim by an alien that he had been

given demonstrably erroneous information by an American Government official and that because of his reliance thereon, he was prevented

from obtaining the necessary documentation to return to the United
States on a nonquota visa during the period when such admission was
377

Interim Decision #1770
possible, thereby changing his situation to his damage. The Court,
finding respondent had definitely been qualified for such a nonquota
visa, and relying on the reasoning of McLeod, supra, and Moser V.
United States, 341 'U.S. 41, remanded the case for further exploration
of the facts, stating:
• va, hold that petitioner would be eligible for relief under at least one
set of findings, viz., if it is shown that he was actually and reasonably misled
by the affirmative acts and misstatements of the American Oonsni. To bold to the
contrary if this is in fact what transpired, and deny any form of relief from the
order of deportation, would result in the punishment of a poorly-educated alien
for his reliance on the advice of a presumptively well-informed official of the
United States Government. This we would deem improper.
The two other cases referred to by counsel, Petition of T =lidos, 155
F. Supp. 427, and Application of Martini, 184 F. Supp. 895, both involved naturalization under special eligibility provisions, which peti-

tioners had met at the time when their applications were filed. In each
instance, the provisions had a statutory limitation on their period

of effeetivenes, and the date of expiration was specifically set by the
statute. In each case there was indication that the Service had not
proceeded with due diligence to fulfill its responsibility in processing
these cases after a timely filing of the applications. On a showing of
the above facts, the court in each case held that the applicant's rights
had been preserved by a timely filing of his application.
In the case before us, even assuming arguendo that counsel's statement is correct and respondent's application had been completely processed by the time the quota number was allocated (but see Tr. p. 18,
and the trial attorney's statement, on June 22, 1965, that as of that date
the file had not been completely processed) there was no indication.
whatever of any deadline for any phase of eligibility. The adjustment
section is a continuing provision of the Immigration and Nationality
Act; respondent had a registration priority date on the Tonga nonpreference quota two years earlier than the date of the quota number
allocation (see counsel's statement at Tr. p. 96, about anticipated
quota availability) ; and only a clairvoyant could have known that
the law -would be changed four or five months later to require a labor
certification. There was no reason to think of having a special inquiry
officer make a special trip from the Mainland to hear respondent's
case, or to suggest to counsel that he might wish to have respondent
take a trip to the Mainland for a hearing there. There is no showing
that other than normal processing of the case was indicated, and no
showing that the Service was in any way remiss in its actual processing of the case.
To warrant an estoppel, the fact situation must be a glaring and
obvious one in which, to permit the party against whom estoppel is

378

Interim Decision #1770
sought to assert as a bar the position that it has induced the claimant
to assume would be to countenance a gross miscarriage of justice. This
is hardly the picture before us. Respondent was given all reasonable
opportunity to qualify for adjustment, both before and after the
changes in section 212(a) (14), and in fact was granted an adjustment
of status by the special inquiry officer. That he now finds himself without that status and ineligible for it Is due to his own actions and not
to those of the Service.
We hold, as did the special inquiry officer, that the estoppel claim,
is without sound basis. The elements necessary for estoppel are not
present. In addition, there has been no miscarriage of justice, gross
or otherwise; there has been no showing that the Service was remiss
in any duty it may have had to this applicant. On the contrary, the

respondent has been permitted to remain in the United States for
more than four years to await the outcome of the various phases of
these proceedings; he has been accorded every opportunity to establish eligibility for adjustment of status; and when he was finally able
to establish such eligibility and was granted adjustment, that grant
was upheld by this Board until evidence was presented to show that
respondent himself had undercut the basis on which he had estab-

lished eligibility.

The special inquiry officer's decision is a correct one, proper and
just in the circumstances, and it will be sustained.
ORDER: It is ordered that the appeal herein be and the same is
hereby dismiesed.

821-661-49-28

379

